 In the Matter of LIBBY, MCNEILL & LIBBYandCANNERY AND FOODPROCESS WORKERS UNION, C. I. O.Case No. 19-R-1597.-Decided October 11, 194,5Messrs.Hugh L. BiggsandKenneth C. Hardwicke,both of Port-land, Oreg., for the Company.Messrs. Harry GeorgeandAl Hartwng,both of Portland, Oreg., forthe CIO.Messrs. Edwin D. HicksandAl Verhaaf,both of Portland, Oreg.,for the AFL.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Cannery and Food Process WorkersUnion, C. I. 0., herein called the CIO. alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Libby, McNeill and Libby, Portland, Oregon, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before John E. Hedrick, Trial Ex-aminer.The hearing was held at Portland, Oregon, on July 25, 26,30, and 31, and August 1 and 2, 1945. The Company, the CIO, andCannery Workers Union, Local 20707, AFL, herein called the AFL,appeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.The Trial Examiner referred to the Board ruling on a motion by coun-sel for the AFL to strike certain testimony.The motion is hereby de-nied.The AFL moved to dismiss the petition on the grounds thatthere is in existence a collective bargaining contract constituting abar to this proceeding, and that there is a suit to construe this con-tract pending before a State court, thus depriving this Board of juris-,diction.The AFL also moved that this proceeding be held in abey-ance pending disposition of proceeding before the State court.Themotions are denied.The contract is not a bar for the reasons herein-after set forth.An action on a contract in a State court cannot affect64 N. L. R. B, No. 7.30 LIBBY,McNEILL & LIBBY31the duty of this Board to investigate and determine bargaining rep-resentatives.)All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THE BUSINESS OF ,THE COMPANYLibby, McNeill & Libby is a Maine corporation with its principaloffice and plant in Chicago, Illinois.The Company operates plantsin various States of the United States, including a food processingand canning plant in Portland, Oregon.Only the Company's Port-land plant is involved in this proceeding.The Company annually uses raw materials valued in excess of$1,000,000, of which approximately 40 percent is shipped to the Port-land plant from points outside the State of Oregon. The Companyproduces annually finished products valued in excess of $1,000,000,of which approximately 90 percent is shipped from the Portland plantto points outside the State of Oregon.The Company admits that it is engaged in commerce within themeaning'of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDCannery and Food Process Workers Union, affiliated with the Con-gress of Industrial Organizations is a labor, organization within themeaning of the Act.Cannery Workers Union, Local 20707, presently functioning underthe direction of an administrator appointed by the American Feder-ation of Labor, is a labor organization within the meaning of theAct.We do not pass upon the question whether the present Local20707 is the same entity as Local 20707, affiliated with the AmericanFederation of Labor, the organizatioii which has represented theCompany's employees in the past.III.THE QUESTION CONCERNING REPRESENTATIONaIn 1937 the' American Federation of Labor organized a federallabor union, designating it as Cannery Workers Union, Local 20707.Thereafter, a council of similar federal unions was organized in theOregon canning industry and Local 20707 became a member' of thatcouncil.The Company entered into its first collective bargainingcontracts with that union. In 1943,` at the insistence of the local, theOregon State Cannery Council and the American Federation of Labor1Matter of Land O'Lakes Dairy Company,'48 N.L. R B. 1028, and cases cited in footnote2 therein. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD-were added as parties in the recognition clause of the new contract.When a new contract was negotiated in 1944, the Council and theAmerican Federation of Labor were again named as parties to thecontract.Early iii 1945, however, after the requisite notice of desireto reopen had been given by the local, the negotiating officers of thelocal advised the Company that, in view of a possibility that thelocal would change its affiliation, they wished to omit from the con-tract any reference to the Oregon State Cannery Council or to theAmerican Federation of Labor.When the parties met,again to nego-tiate, the local proposed a new recognition clause which was finallyagreed upon and incorporated into the contract, whichwas executedby the Company on May 25, 1945, the local having executed it sev-eral days before.This clause contains the following language:This agreement, made and entered intobetween,*the Company, and Cannery Workers Union,Local No.20707, located at Portland, Oregon, or their successor which theparties agree may be certified by the National Labor RelationsBoard during the life of this contract,. hereinafter referred toas the Union.Both the language of the contract and other evidence 2 satisfy usthat the parties intended, when they negotiated the contract, thatLocal 20707 was not to remain the bargaining agent if a new repre-sentative was certified by the Board and we so find.3 Such a contractis not a bar to a present determination of representatives.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIOrepresents a substantial number of em-ployees in the unit hereinafter found appropriate.,'We find that a question affecting commerce has arisen concerningthe representation of employees-of the Company, within the meaningof Section 9 (c) and Section :2 (6) and (7) of the Act.2Thus, on June 25, 1945, the Company wrote to the group which is now affiliated withthe CIO,that the Company had recognized Local 20707"tor the life of the contract of untila successor should be certified by the National Labor Relations Boardwe are recognizingLocal 20707 since we are without advice that ant successor union has been certified "3 In view of oil constiuction of the contract,we find it unnecessary to decide whether,as the CIO contends and the AFL denies, the CIO gnopp, iather than the group now actingthrough an administrator under the name Local 20707,is the sane as, or the legal successorto, the labor organization winch negotiated the contractThis would involve judgment asto the effect of sundry events, including an order from the Ameiican Federation of Labor toaffiliate with the Teamsters Union and votes by the local to refuse to comply with thisorder and to seek other affiliations'4Matter of Farr AlpacaCoin pane,Inc , 9N L R B 1208 ,Matter of The Steel StorageFile Company, 27 NL It B 210,Matter of.TPillilsOs,eilandMotors,Inc,35 N L R B549The Field Examiner a eported that the CIO submitted a certified list of designation cardswhich bole 227 apparently genaune original signatures of persons listed on the Company'spar loll of June 21,1945. which contained the names of301 employees in the appropriateunitsLocal 20707 submitted evidence of a membership of 267,of nluch 135 appeared on theafoi esand pay rollThe names of,130 of the per sons listed on the pay roll and on therecords of Local 20707 also appeared on the CIO list LIBBY,MCNEILL & LIBBYIV.THEi APPROPRIATE UNIT33In substantial conformity with the stipulation of the parties, wefind that all employees of the Company at its Portland plant, ex-eluding all clerical employees, the chief clerk, general superintendent,general foreman, second general foreman, department foremen, headforelaches, and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article, III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Libby, McNeill &Libby, Portland, Oregon, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) clays fromthe date of this Direction, under the direction and, supervision of theRegional Director for the Nineteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees `in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the-armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andwho have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by Canneryand Food Process Workers Union, C. I. 0., or by Cannery WorkersUnion, Local 20707, AFL, for the purposes of collective bargaining.or by neither.6704i7-46-vol 64-4